Citation Nr: 1046303	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
II.

2.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to erectile dysfunction.

4.  Entitlement to service connection for narcolepsy.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for varicose veins. 
 
7.  Entitlement to service connection for ischemic heart disease, 
including coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1968, and 
trained in the Colorado Army National Guard between 1974 and 
1992.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a January 2006 rating 
decision of the VA Regional Office (RO) in Denver, Colorado that 
denied service connection for hypertension, coronary artery 
disease, and erectile dysfunction, to include as secondary to 
service-connected type II diabetes mellitus, major depressive 
disorder secondary to erectile dysfunction, sleep apnea, 
narcolepsy and varicose veins.  

The Veteran was afforded a videoconference in November 2008 
before the undersigned Veterans Law Judge sitting at Washington, 
DC.  The transcript is of record.  

By decision dated in December 2008, the Board denied entitlement 
to service connection for hypertension, coronary artery disease, 
erectile dysfunction and major depressive disorder.  [The issues 
of entitlement to service connection for sleep apnea, narcolepsy 
and varicose veins were remanded for further development.]  The 
Veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  By Order dated in March 2010, the Court vacated the 
adjudicated decisions and remanded the case to the Board for 
further development and readjudication in accordance with the 
March 2010 Joint Motion for Remand.

The Board observed that the appellant has raised the issue of 
entitlement to service connection for ischemic heart disease in a 
claim received in June 2010.  As a favorable decision on this 
issue may be granted at this time based on a change in the law, 
the Board will assume jurisdiction over this issue. 38 U.S.C.A. 
§§ 511, 7104 (West 2002 & Supp. 2010).

Following review of the record, the issues of entitlement to 
service connection for hypertension, erectile dysfunction, to 
include as secondary to service-connected type II diabetes 
mellitus, major depressive disorder as secondary to erectile 
dysfunction, and sleep apnea and narcolepsy are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Varicose veins were not manifest during active service and 
are unrelated to service. 

2.  The Veteran did not have varicose veins on examinations for 
training purposes in 1974 and 1979; varicose veins were noted on 
the 1983 periodic training examination.  

3.  Varicose veins did not result from a disease or injury 
incurred or aggravated in the line of duty during a period of 
active duty for training (ACDUTRA), or from an injury incurred or 
aggravated in the line of duty during a period of inactive duty 
for training (INACDUTRA).

4.  The Veteran served in Vietnam, is presumed to have been 
exposed to Agent Orange/herbicides therein, and has a diagnosis 
of coronary artery disease.


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by service 
or ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1153, 5103, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2010).

2.  Ischemic heart disease may be presumed to have been incurred 
in service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for varicose veins by letter dated July 2005 
supplemented by correspondence dated in August 2010 that 
addressed the required notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  The 2010 letter addressed the effective date elements 
of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment and training records 
have been reviewed.  Extensive private medical records and VA 
clinical data have been reviewed.  The appellant's assertions and 
the whole of the record have been carefully considered in detail.  
He presented testimony before the undersigned Veterans Law Judge 
in November 2008 who advised the appellant as to what was 
required for a grant of service connection.  A potential 
evidentiary defect was identified and a suggestion for a cure was 
addressed.  The actions of the Veterans Law Judge supplement VCAA 
and comply with 38 C.F.R. § 3.103 (2010).  The issue was remanded 
by Board decision in December 2008 whereupon the appellant was 
requested to identify the source of his treatment in the 1970s 
for a superficial blood clot.  No response pertaining to that 
specific treatment has been received to date.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate any additional existing evidence that 
is necessary or is able to be secured for a fair adjudication of 
the claim of entitlement to service connection for varicose veins 
that has not been obtained.  

The Veteran has not been afforded a VA examination specific to 
the claim of entitlement to service connection for varicose 
veins.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  In this case, there is no 
reliable lay or medical foundation to support the claim of 
service connection for varicose veins other than lay assertion 
that is not deemed to be credible for reasons explained in the 
legal analysis portion of this decision.  Additionally, there is 
no reliable evidence which satisfies the second or third 
criterion of the McLendon analysis to establish service 
connection also due to lack of credibility on the Veteran's part.  
The Board therefore finds that the evidence on file is adequate 
to render a decision on the claim of entitlement to service 
connection for varicose veins such that it is necessary to 
schedule an examination.

The Board thus finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of this claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to 
service connection for varicose veins is ready to be considered 
on the merits.

As to the claim of entitlement to service connection for ischemic 
heart disease, The Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. Wensch 
v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A 
(a) (2).  In view of the Board's favorable decision and full 
grant of this benefit, further assistance is unnecessary to aid 
the appellant in substantiating this aspect of the appeal. 

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA. 38 U.S.C.A. §§ 101(24) (West 2002 & Supp. 
2010).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity.  This includes medical facts and principles 
that may be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.306 (2010).



1.  Service connection for varicose veins.

The Veteran asserts that he has varicose veins from rigorous 
duties in service or training.  He presented testimony on 
personal hearing in November 2008 to the effect that he first 
noticed varicosities in the military.  He stated that he was 
engaged in a great deal of loading and unloading of vehicles and 
had had the condition for "years and years and years."

Factual Background

The Veteran's active service clinical records show no vein 
treatment or complaints.  On examination in March 1968 for 
discharge from active duty, the vascular system, to include 
varicosities, and the lower extremities were evaluated as normal.  
In the report of medical history, the appellant denied leg 
cramps.  The results of a physical examination in April 1974 for 
enlistment in the Colorado National Guard are of record and 
reflect that the vascular system and lower extremities were 
evaluated as normal.  In the report of medical history, the 
appellant denied leg cramps.  

On periodic training examination in January 1979, the lower 
extremities were evaluated as normal.  In the report of medical 
history, the appellant denied leg cramps.  On periodic training 
examination on October 16, 1983, the appellant was noted to have 
varicose veins around the left knee.  On a September 10, 1987 
periodic physical examination, the lower extremities were 
evaluated as normal and the presence of varicose veins were not 
recorded.  The routine examination report for training purposes 
on November 16, 1991 noted extensive varicosities of the left 
lower extremity.  It was recorded that he had varicose veins on 
the left greater than the right lower extremity.  

The Veteran filed a claim of service connection for varicose 
veins in April 2005.  

The appellant's private physician, K. L. Larson, M.D., wrote in 
July 2005 that he stated that during his two-week stints of 
annual training with the Army between the early to mid 1970s, he 
developed varicose veins as the result of activities that 
included long hours of standing, carrying heavy packs, squatting 
and bending the legs.  History was provided that during that 
time, he developed superficial thrombophlebitis diagnosed with 
ultrasound for which he was treated, and that subsequent to such, 
he had had pain and swelling in multiple veins of both legs.  Dr. 
Larson stated that her examination of the Veteran revealed 
prominent varicosities of both lower legs.  She related that 
prior to his time and activities in the Army, he did not have 
varicose vein or thrombophlebitis, "thus implicating his service 
related activity as a probable cause."  

VA outpatient clinic records dated between 2005 and 2008 note 
extensive varicosities of the left lower extremity with stasis 
treated with compression stocking.  

Received in October 2009 were clinical records from Kaiser 
Permanente of Colorado dated between October and November 1995 
showing that the Veteran underwent diagnostic work-up for 
complaints of left knee and leg pain with a large thrombosed cord 
over the left popliteal fossa and medial aspect of the left knee.  
He was noted to have erythema, heat, tenderness and extensive 
superficial clots without evidence of deep vein thrombosis.  An 
impression of severe superficial thrombophlebitis was rendered 
for which he was prescribed medication and received follow-up.  
It was noted that there was no record of a prior visit for such 
symptoms.  

Legal Analysis

A) Active duty to 1979.

The Veteran asserts that current varicose vein disability is 
related to service or training, specifically to rigorous duties 
he was required to perform therein.  The Board finds, however, 
that his lay assertion is not credible.  There is nothing in the 
active duty service treatment records that supports this 
assertion.  The separation examination report in May 1968 
discloses that the lower extremities and vascular system were 
evaluated as normal and no pertinent defects were noted.  This 
evaluation was also specific for varicosities.  When examined for 
enlistment into the Colorado National Guard in 1974 and on 
periodic examination in 1979, the lower extremities and vascular 
system were again evaluated as normal.  The Board points out that 
the reliable evidence first indicates varicose veins of the left 
lower extremity on a periodic training examination in October 
1983, more than 15 years after separation from active service.  
In view of such, the Board finds that varicose veins did not 
develop during active service.  There is no reliable evidence in 
the record to show other than that varicose veins were first 
indicated many years after discharge from active duty.  

The Veteran also asserts that he developed varicose veins as the 
result of duties he was required to perform in the National 
Guard.  As indicated previously, his private physician, Dr. 
Larson, has stated that his reported activities that included 
long hours of standing, carrying heavy packs, squatting and 
bending the legs implicate service-related activity as probable 
cause for the development varicose veins.  The Board finds, 
however, that there is nothing in the training records dating 
from 1974 that suggests varicose veins developed as the result of 
National Guard training except for the Veteran's own statements 
and history relayed to Dr. Larson.  The Board points that there 
are no training records that evidence treatment for any 
complaints in this regard.  As noted previously, when examined 
for training purposes in 1974 and in 1979, the lower extremities 
and vascular system were evaluated as normal.  Such findings 
completely contradict the Veteran's more recent statements that 
he developed varicose veins in the early to mid 1970s, and are 
clearly more probative than what he currently contends.  Varicose 
veins were a finding when he underwent a periodic physical 
examination in 1983.  

The Board has carefully considered the appellant's lay statements 
and history in this regard.  Lay assertions may serve to 
establish a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 
1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  Lay evidence must be considered when a Veteran seeks 
disability benefits.  A layman is competent to report that he or 
she notices symptoms as such come through one of the senses. See 
Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, competence 
and credibility are different matters.  The Board observes that 
the available evidence first indicates varicose veins in 1983, 
more than 15 years after discharge from active duty.  The normal 
findings in the available post service clinical records dating 
from 1974 do not suggest varicose veins of service onset, 
particularly in view of the 1974 and in 1979 training examination 
reports.  There is no reliable post service showing of any 
continuity of any in-service varicose veins or evidence of onset 
or aggravation during training.  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of possible 
bias, conflicting statements, etc.  Similarly, the Board can 
weigh the absence of contemporaneous medical evidence against the 
lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

In this instance, the Board finds that the normal separation 
examination in 1968 and the normal findings on National Guard 
examinations in 1974 and 1979 are far more probative than a 
remote statement of in-service onset.  As well, the Veteran's 
reported history of varicose veins deriving from training duties 
in the mid 1970s or aggravation therein are not verified.  He has 
not responded to VA's request to identify the source of treatment 
for varicose veins he reports during that time frame.  Therefore, 
based on the lay and clinical evidence, the Board finds that the 
Veteran's assertions of in-service incurrence or onset of 
varicose veins during or as the result of training in the 1970s 
are not credible and do not provide a basis to establish service 
connection.  The Board concludes that the Veteran has not been a 
reliable historian and that his later account and history in this 
regard are self serving and not credible.  

The Board observes that Dr. Larson attributes varicose veins to 
the Veteran's two-week periods of training during the 1970s.  
However, her opinion is substantially compromised by fact that 
varicose veins were not shown until 1983.  It therefore shown to 
be based on the appellant's own reported history that is not 
credible.  A medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  As such, Dr. Larson's opinion is not reliable or 
persuasive.  

The Board also observes that the history of superficial 
thrombophlebitis in the mid 1970s noted on Dr. Larson's July 2005 
report actually appears to comport with the clinical records of 
treatment at Kaiser Permanente in 1995, around three years after 
the appellant left the National Guard.  There was no indication 
at that time that this was a condition related to service or 
training duties.  It was recorded at that time that he had not 
been seen previously for this condition.  In view of such, the 
Board accords Dr. Larson's opinion little probative value.  It 
based on the appellant's own reported history of injury in 
service that is not credible.  In this regard, the Board points 
out that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support the opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  A medical opinion tends toward inadequate 
when it is unsupported by clinical evidence. See Black v. Brown, 
5 Vet. App. 177, 180 (1995); see also Kightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in the 
record and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  This omission significantly 
diminishes the probative value of the Dr. Larson's July 2005 
opinion.  As such, her conclusions are not found to be reliable 
or persuasive, and does not support the claim of service 
connection for varicose veins. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

B) 1983 and thereafter.

Under § 101(24), if an application relates to a period of 
ACDUTRA, the disability for which service connection is sought 
must have manifested itself during that period from a disease or 
injury incurred or aggravated during that period.  

The record contains Army National Guard Annual Statements in the 
record denoting training between May 1983 and May 1984, and from 
May 1987 to May 1988.  These time frames are relevant to the 
periodic physical examinations reports of October 16, 1983 and 
September 10, 1987.  The November 16, 1991 physical examination 
report coincides with a date the Veteran performed INACDUTRA.  
However, as varicose veins is a disease, incurrence during a 
period of INACDUTRA is not at issue.  Therefore, the Board need 
not consider whether varicose veins were incurred on November 16, 
1991.  Moreover, there is no documentation of injury on that date 
to consider the disease on the basis of aggravation. 

The presumptions of soundness and aggravation apply to a claimant 
who had active duty for training and who is a veteran. Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995).  The Board is also 
cognizant of Smith v. Shinseki, 24 Vet. App. 40 (2010) which held 
that if an examination was not conducted for entrance purposes, 
the presumption of soundness does not attach.  In this case, 
there is no proof, to include lay evidence, of an entrance 
examination conducted for any periods at issue.  Therefore, as in 
Smith, the presumption of soundness does not attach.  Moreover, 
even if the October 1983 periodic examination report were an 
entrance examination, the presumption of soundness would still 
not attach because the varicose veins first noted at that time 
would constitute a pre-existing condition.  The is because the 
condition is recorded in examination report. See 38 U.S.C.A. 
§§ 1111 (West 2002 and Supp. 2010).

The Court held in Smith that in order to establish aggravation of 
a pre-existing disability on a claim based on a period of 
ACDUTRA, there must be evidence of worsening of the condition 
during training.  It was determined that because the definition 
of active military, naval or air service differs for a person 
serving on active duty as opposed to one serving on ACDUTRA, the 
Veteran must establish by direct evidence both a worsening of the 
condition during the period of training, and that the worsening 
was caused by the period of training.  In this instance, there is 
no direct evidence of treatment for varicose veins during or 
after a period of training in October 1983.  

In view of such, the Board finds that varicose veins were not 
incurred during the period of ACDUTRA in question.  The only 
remaining question is whether the condition was aggravated by a 
period of ACDUTRA.  Here, discounting for reasons of credibility 
the appellant's assertion that he first developed varicose veins 
during training, there is no evidence that demonstrates any 
material worsening of the underlying pre-existing disorder.

The Board finds that the appellant is not competent to opine 
regarding whether there was an increase in the underlying 
disability as opposed to any exacerbation of symptoms.  Lay 
persons can attest to factual matters of which they have first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence is 
sufficient to establish service connection. See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Here, the Board points out that distinguishing between any 
increase in an underlying condition, as opposed to natural 
progress of that condition, is not a simple matter capable of lay 
observation, but requires medical knowledge.  In this case, the 
Veteran has not asserted, and the evidence does not otherwise 
demonstrate, that he possesses the requisite medical knowledge to 
make the fine medical distinctions necessary in this case.  None 
of the clinical opinion in this case indicates that varicose 
veins were aggravated during a period of ACDUTRA.  

In sum, the credible and competent evidence demonstrates no link 
between varicose veins and any period of ACDUTRA or INACDUTRA.  
While varicose veins were reported on the October 1983 periodic 
examination, any theory of aggravation based on the proximity in 
time between ADCUTRA and the notation of such at that time, or 
any subsequent dates of training is not credible.  The Veteran's 
opinion is essentially speculative; and is not competent to find 
that pre-existing varicose veins were aggravated by ADCUTRA.  As 
such, the Board assigns his opinion no probative weight.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that current varicose 
vein disability is related to service or training by direct 
incurrence or by way of aggravation.  The Board thus finds that 
the preponderance of the evidence is against the claim and 
service connection must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Service connection for ischemic heart disease. 

The Veteran contends that he has ischemic heart disease 
attributable to herbicide exposure in service for which service 
connection is warranted.  

Law and Regulations

VA regulations provide that if a Veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: AL amyloidosis, chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
ischemic heart disease (including, but not limited to acute, 
subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease, including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable and Prinzmetal's angina, All chronic B-cell 
leukemia (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, Parkinson's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

Note 3 to the above provides that for purposes of this section, 
the term ischemic heart disease does not include hypertension or 
peripheral manifestations or arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
ischemic heart disease. Id.

The diseases listed above shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) 
are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a) (6) (ii).  VA 
regulations specify that the last date on which a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Factual Background and Legal Analysis

The Veteran's Form DD-214 shows that he served in the Army in the 
Republic of Vietnam during the Vietnam era.  There is no 
affirmative evidence in the record to establish that he was not 
exposed to herbicides during active duty.  Therefore, he is 
entitled to a presumption of exposure to herbicide agents.

Private clinical records from University Hospital dated in June 
2004 reflect that the appellant underwent extensive diagnostic 
testing the results of which indicated large regions of ischemia 
within the left anterior descending (LAD) coronary artery and 
right coronary artery (RCA) distributions.  He underwent cardiac 
catheterization, coronary and left ventricle (LV) angiography 
that same month and followed by assessments that included 
significant coronary artery disease involving the LAD, diagonals, 
optis marginal (OM) system and posterolateral (PL) branch.  A 
diagnosis of coronary artery disease was rendered following VA 
examination in December 2005.  Under 38 C.F.R. § 3.309(e), 
coronary artery disease is classified as ischemic heart disease 
for which a presumption applies under 38 C.F.R. § 3.307.  Under 
the circumstances, as the Veteran is presumed to have been 
exposed to herbicides, and ischemic heart disease is now a 
disability presumptively linked to herbicide exposure, service 
connection for ischemic heart disease is warranted.


ORDER

Service connection for varicose veins is denied.

Service connection for ischemic heart disease is granted. 


REMAND

The Board finds that additional development is necessary prior to 
disposition of the remaining issues on appeal.

In the March 2010 Joint Motion for Remand, the Appellee and 
Appellant (the parties) determined that in the December 2008 
decision, the Board relied upon a December 2005 VA examination 
and medical opinion that were inadequate.  In this regard, the 
parties found that while the examiner provided an opinion that 
the service-connected type II diabetes did not cause the claimed 
disabilities, the examiner failed to address whether 
hypertension, coronary artery disease and erectile dysfunction 
were aggravated by the service-connected diabetes mellitus.  It 
was held that because the VA examiner's opinion did not address 
aggravation, the opinion was not adequate such that vactur and 
remand were warranted.  The parties also agreed that the issue of 
entitlement to service connection for major depressive disorder 
should also be remanded because it was inextricably intertwined 
with the claim of service connection for erectile dysfunction.  
Therefore, in light of the above and consistent with the implied 
requirements in the March 2010 Joint Motion for Remand and 
ensuing Court Order, the Veteran should be scheduled for another 
VA examination to determine whether hypertension, coronary artery 
disease and erectile dysfunction have been aggravated by service-
connected type II diabetes.

Additionally, the Board finds that there is conflicting evidence 
in the claims folder that requires reconciliation as to whether 
the Veteran has narcolepsy, and whether obstructive sleep apnea 
and narcolepsy are related to active service.  The Veteran 
asserts and has presented testimony to the effect that both sleep 
apnea and narcolepsy began during active duty.  However, in 
private clinic notes dated in October 2000, he related that he 
could not breathe through his nose, and allergic rhinitis with 
nasal polyposis was one of the impressions.  In March 2005, he 
was reported to have stated that sleep apnea "started during his 
30s and 40s, while he was still in service."  This would have 
been during his National Guard training.  Lay statements dated in 
2005 attest to witnessing excessive daytime sleepiness and his 
appearing to stop breathing when sleeping while sharing sleeping 
quarters between 1967 and 1968.  The Veteran's private physician, 
K. Larson, M.D., wrote in July 2005 that diabetes mellitus was 
implicated in worsening his sleep apnea.  On VA examination in 
February 2009, the VA examiner opined that it was more likely 
than not that sleep apnea was related to service primarily based 
on the Veteran's history and the lay statement.  The examiner 
found that the evidence did not support a diagnosis of narcolepsy 
despite numerous other diagnoses in the record to the contrary.  
The Board also observes that clinical records from University of 
Colorado Hospital at Denver dated between May and July 2003 
reflect that the appellant underwent septoplasty and multiple 
other nasal procedures for obstructive sleep apnea that was 
reported to be due to septal deviation and extensive nasal 
polyposis with recurrent sinusitis.  The latter clinical evidence 
appears to attribute sleep apnea to completely different bases 
than those generally indicated by the Veteran and his affiant.  
This was not addressed by the VA examiner in February 2009 or by 
Dr. Larson.  

The Veteran stated in private clinic notes dated in March 2005 
that he had been treated for many years for sleep apnea and 
narcolepsy.  The record contains private clinical records dated 
between 1999 and 2001, including the results of a sleep study, 
showing treatment for conditions that included sleep apnea and 
narcolepsy.  It was noted in October 1999 that he had undergone 
polysomnography at Exemple Lutheran Hospital in 1985.  It was 
reported that it was normal but the results of this study and the 
clinical history leading to a referral for the study are not of 
record.  On VA examination in February 2009, the examiner stated 
that the Veteran reported that narcolepsy and sleep apnea were 
diagnosed in the mid 1970s at the Wheatridge Medical Center in 
Colorado and by Dr. Ritzman.  The Board is of the opinion that 
these clinical data would be helping in establishing a link to 
service but it does not appear that these have been requested 
although the Veteran provided authorization for release of 
records from Dr. Ritzman in January 2009.  It thus appears that 
there is a great deal of evidence lacking in the claims folder 
and an attempt should be made to retrieve it.  After receipt of 
additional information, the claims folder should be referred to 
the same VA physician who examined the Veteran in February 2009 
(or another physician if that one is not available) for review 
and an opinion as to whether the evidence supports a diagnosis of 
narcolepsy and whether sleep apnea and/or narcolepsy are related 
to active duty service. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he provide authorization identifying the 
names, addresses and dates of treatment of 
all providers who have treated him for 
sleep apnea and narcolepsy since discharge 
from active duty, including the Exemple 
Lutheran Hospital and Wheatridge Medical 
Center.  After securing the necessary 
releases, the RO should request this 
information, if not already of record.  
Records from the University of Colorado 
Hospital dated prior to May 2003, and from 
Dr. Ritzman dating back to 1968 should 
also be requested using authorization 
already of record.

2.  The Veteran should be scheduled for a 
VA examination by an appropriate physician 
for an opinion as to whether hypertension, 
coronary artery disease and erectile 
dysfunction are secondary to or have been 
aggravated by service-connected type II 
diabetes.  The claims folder and a copy of 
this remand must be made available to the 
examiner and clinical findings should be 
reported in detail.

Based on a thorough review of the record, 
clinical evidence and a physical 
examination, the examiner is requested to 
provide an opinion with supporting 
rationale as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that hypertension, 
coronary artery disease and erectile 
dysfunction are proximately due to 
(secondary to) or have been made 
chronically worse (aggravated) by the 
service-connected diabetes.  The opinion 
should be set forth in detail.

3.  Following a reasonable time for 
receipt of additional information, the 
claims folder should be referred to the 
same VA physician who examined the Veteran 
in February 2009 (or another physician if 
that one is not available) for a 
supplementary report which includes a 
clarifying opinion as to whether the 
evidence supports a diagnosis of 
narcolepsy, and whether sleep apnea and/or 
narcolepsy are related to active duty 
service.  In the instructions to the 
examiner, the University of Colorado 
Hospital records dated between May and 
July 2003 should specifically be 
referenced.  Upon review of the claims 
file, including any additional evidence 
received, the examiner should identify all 
current sleep disorders, and state whether 
any is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to active duty service, or has 
been aggravated by diabetes mellitus, type 
II.  The opinion with supporting rationale 
should be set forth in detail.

4.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal, to 
include whether major depressive disorder 
is secondary to or has been aggravated by 
erectile dysfunction.  If a benefit is not 
granted in full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


